



Form of Initial RSU (FY19 LTI Awards) - Tier I
    
REGIS CORPORATION
RESTRICTED STOCK UNIT AGREEMENT
THIS RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”), dated as of
_____________________, 20____ (the “Grant Date”), is between Regis Corporation,
a Minnesota corporation (the “Company”), and __________________________ (the
“Participant”).
WHEREAS, the Participant is a valued and trusted employee of the Company and the
Company desires to grant the Participant an award of Restricted Stock Units
which afford the Participant an opportunity to receive shares of the Company’s
Common Stock under the Regis Corporation 2016 Long Term Incentive Plan, as
amended and restated to date (the “Plan”); and
WHEREAS, the Committee has duly made all determinations necessary or appropriate
for the grant of the Restricted Stock Units hereunder (the “Award”).
NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
and for other good and valuable consideration, receipt of which is hereby
acknowledged, the parties hereto have agreed, and do hereby agree, as follows:
1.
Definitions.



For purposes of this Agreement, the definitions of terms contained in the Plan
hereby are incorporated by reference, except to the extent that any such term is
specifically defined in this Agreement.
(a)“Change in Control” shall have the meaning set forth in the Plan except that
any references in such definition to “twenty percent (20%)” are replaced by
“forty-nine percent (49%)”.
(b)“Good Reason” (i) shall have the meaning ascribed to such term in
Participant's employment agreement with the Company; provided, however, that in
order for the Termination of Employment to constitute a Termination of
Employment for Good Reason, Participant must terminate employment no later than
one hundred and twenty (120) days following the end of the applicable cure
period, or (ii) if there is no such employment agreement with the Company, “Good
Reason” shall mean the occurrence, without the express written consent of the
Participant, of any of the following:
(A)    any material diminution in the nature of the Participant's authority,
duties or responsibilities;


(B)    any reduction by the Company in the Participant's base salary then in
effect or target bonus percentage (other than any reduction mutually agreed upon
by the Company and the Participant), other than an across the board reduction of
not more than 10% that applies to all other executives who report to the Chief
Executive Officer of the Company; or


(C)    following a Change in Control, failure by the Company to continue in
effect (without substitution of a substantially equivalent plan or a plan of
substantially equivalent value) any compensation plan, bonus or incentive plan,
stock purchase plan, stock option plan, life insurance plan, health plan,
disability plan or other benefit plan or arrangement in which the Participant is
then participating;


provided that the Participant notifies the Company of such condition set forth
in clause (A), (B) or (C) within ninety (90) days of its initial existence and
the Company fails to remedy such condition within thirty (30) days of receiving
such notice (the “Cure Period”) and the Participant delivers written notice of
termination of employment to the Company's General Counsel within thirty (30)
days following the end of the Cure Period, designating an employment termination
date no later than one hundred and twenty (120) days following the end of the
Cure Period.





--------------------------------------------------------------------------------







(c)“Qualifying Termination” means a Termination of Employment:
(i)(A) without Cause (other than a result of death or Disability) or for Good
Reason within 12 months following a Change in Control, (B) due to death or
Disability or (C) without Cause (other than a result of death or Disability)
after the one year anniversary of the Grant Date under circumstances in which
the Board does not intend to fill the position that Executive holds immediately
prior to the Termination of Employment; or
(ii)without Cause (other than as a result of death or Disability) or for Good
Reason both (A) after the first anniversary of the Grant Date and (B) following
the appointment of a successor or interim successor to the current Chief
Executive Officer, Hugh Sawyer.
(d)“Retirement” means any Termination of Employment (other than by the Company
for Cause or due to death or Disability) at or after age sixty-two (62) or at or
after age fifty-five (55) with fifteen (15) or more years of continuous service
to the Company and its Affiliates.
 
2.Grant of Restricted Stock Units, Term and Vesting.


(a)Subject to the terms and conditions of the Plan and this Agreement, the
Company hereby grants to the Participant _________ (_____) Restricted Stock
Units (the “RSUs”), with no obligation to pay cash or other property for such
RSUs. The RSUs will be credited to an account in the Participant’s name
maintained by the Company. This account shall be unfunded and maintained for
book-keeping purposes only, with each RSU representing an unfunded and unsecured
promise by the Company to issue to the Participant one share of the Company’s
Common Stock in settlement of a vested RSU.
(b)100% of the RSUs will vest on the third anniversary of the Grant Date,
subject to Participant’s continued employment with the Company through such
anniversary and the other terms and conditions set forth in this Agreement.
(c)Notwithstanding Section 2(b), if the Participant experiences a Qualifying
Termination, then the Applicable Portion of the RSUs immediately shall vest as
of the date of Participant’s Termination of Employment. For purposes of the
immediately preceding sentence, the “Applicable Portion of the RSUs” has the
meaning set forth below:
Initial Grant


Type of Qualifying Termination
Applicable Portion of the RSUs
Clause (i) of the Definition of Qualifying Termination
a number of RSUs equal to the product obtained by multiplying (i) the total
number RSUs by (ii) a fraction, the numerator of which is the number of days
elapsed from the Grant Date through the date of Participant’s Termination of
Employment and the denominator of which is the number of days between the Grant
Date and the third anniversary of the Grant Date
Clause (ii) of the Definition of Qualifying Termination
a number of RSUs equal to the product obtained by multiplying (i) the total
number RSUs by (ii) a fraction (not to exceed 1), the numerator of which is the
number of days elapsed from the Grant Date through the date of Participant’s
Termination of Employment plus 548 and the denominator of which is the number of
days between the Grant Date and the third anniversary of the Grant Date



(d)For purposes of this Agreement, if Participant’s RSUs are considered
non-qualified deferred compensation subject to Code Section 409A, a Termination
of Employment shall be deemed to have occurred only if on such date the
Participant has also experienced a “separation from service” as defined in the
regulations promulgated under Code Section 409A.
(e)For purposes of this Agreement, if Participant’s RSUs are considered
non-qualified deferred compensation subject to Code Section 409A, a Change in
Control shall be deemed to have occurred for purposes of settling vested RSUs
only if such event would also be deemed to constitute a change in ownership or
effective control, or a change in the ownership of a substantial portion of the
assets, of the Company under Code Section 409A.
(f)For the avoidance of doubt, Section 10.1 of the Plan shall not apply to this
Award.





--------------------------------------------------------------------------------





(g)In the event that Participant’s Termination of Employment would qualify
Participant for accelerated vesting under more than one type of Qualifying
Termination, the type of Qualifying Termination that provides for the vesting of
the greatest number of RSUs shall apply.


3.Forfeiture of Unvested RSUs.


Subject to any accelerated vesting under Sections 2(c), and any exercise of the
Committee’s discretion under Section 8.3(4) of the Plan, if the Participant
experiences a Termination of Employment, any unvested RSUs shall be forfeited
and the Participant shall have no further interest in, or right to receive
shares of Common Stock in settlement of, such RSUs.
4.
Settlement of RSUs.



Subject to Section 21, after any RSUs vest pursuant to Section 2, the Company
shall, as soon as practicable (but no later than thirty (30) days following the
date on which the RSUs vest), cause to be issued and delivered to the
Participant one share of Common Stock in payment and settlement of each vested
RSU. Delivery of the shares shall be effected by the delivery of a stock
certificate evidencing the shares, by an appropriate entry in the stock register
maintained by the Company’s transfer agent with a notice of issuance provided to
the Participant, or by the electronic delivery of the shares to a brokerage
account designated by the Participant, and shall be subject to the tax
withholding provisions of Section 8 and compliance with all applicable legal
requirements, including compliance with the requirements of applicable federal
and state securities laws, and shall be in complete satisfaction and settlement
of such vested RSUs. Upon settlement of the RSUs, the Participant will obtain,
with respect to the shares of Common Stock received in such settlement, full
voting and other rights as a shareholder of the Company.
5.
Shareholder Rights.



The RSUs subject to this Award do not entitle the Participant to any rights of a
holder of the Company’s Common Stock. The Participant will not have any of the
rights of a shareholder of the Company in connection with the grant of the RSUs
unless and until shares of Common Stock are issued to the Participant in
settlement of the RSUs as provided in Section 4.
6.
Dividend Equivalents.



If a cash dividend is declared and paid by the Company with respect to its
Common Stock, the Participant will be credited as of the applicable dividend
payment date with an additional number of RSUs (the “Dividend RSUs”) equal to
(i) the total cash dividend the Participant would have received if the number of
RSUs credited to the Participant under this Agreement as of the related dividend
payment record date (including any previously credited Dividend RSUs) had been
actual shares of Common Stock, divided by (ii) the Fair Market Value of a share
of Common Stock as of the applicable dividend payment date (with the quotient
rounded down to the nearest whole number). Once credited to the Participant’s
account, Dividend RSUs will be considered RSUs for all purposes of this
Agreement.
7.
Restrictions on Transferability.



Neither the Award evidenced by this Agreement nor the RSUs may be sold,
transferred, pledged, assigned, or otherwise alienated at any time, other than
by will or the laws of descent and distribution. Any attempt to do so contrary
to the provisions hereof shall be null and void.
8.
Tax Consequences and Payment of Withholding Taxes.



Neither the Company nor any of its Affiliates shall be liable or responsible in
any way for the tax consequences relating to the award of RSUs, their vesting
and the settlement of vested RSUs in shares of Common Stock. The Participant
agrees to determine and be responsible for any and all tax consequences to the
Participant relating to the award, vesting and settlement of RSUs hereunder. If
the Company is obligated to withhold an amount on account of any tax imposed as
a result of the grant, vesting or settlement of the RSUs, the provisions of
Section 12.5 of the Plan





--------------------------------------------------------------------------------





regarding the satisfaction of tax withholding obligations shall apply (including
any required payments by the Participant).
9.
Administration.



The Plan and this Award of RSUs are administered by the Committee, in accordance
with the terms and conditions of the Plan. Actions and decisions made by the
Committee in accordance with this authority shall be effectuated by the Company.
10.
Plan and Agreement; Recoupment Policy.



The Participant hereby acknowledges receipt of a copy of the Plan. The grant of
RSUs is made pursuant to the Plan, as in effect on the date hereof, and is
subject to all the terms and conditions of the Plan, as the same may be amended
or restated from time to time, and of this Agreement. If there is any conflict
between the provisions of this Agreement and the Plan, the provisions of the
Plan will govern. The interpretation and construction by the Committee of the
Plan, this Agreement, and such rules and regulations as may be adopted by the
Committee for the purpose of administering the Plan, shall be final and binding
upon the Participant. The Company shall, upon written request therefore, send a
copy of the Plan, in its then current form, to the Participant or any other
person or entity then entitled to receive the shares of Common Stock to be
issued in settlement of the RSUs.
The Company may recover any equity awarded to the Participant under this
Agreement, or proceeds from the sale of such equity, to the extent required by
any rule of the Securities and Exchange Commission or any listing standard of
the New York Stock Exchange, including any rule or listing standard requiring
recovery of incentive compensation in connection with an accounting restatement
due to the Company’s material noncompliance with any financial reporting
requirement under the securities laws, which recovery shall be subject to the
terms of any policy of the Company implementing such rule or listing standard.
11.
No Employment Rights.



Neither this Agreement nor the Award evidenced hereby shall give the Participant
any right to continue in the employ of the Company, any Affiliate or any other
entity, or create any inference as to the length of employment of the
Participant, or affect the right of the Company (or any Affiliate or any other
entity) to terminate the employment of the Participant (with or without Cause),
or give the Participant any right to participate in any employee welfare or
benefit plan or other program of the Company, any Affiliate or any other entity.
12.
Requirements of Law and No Disclosure Rights.



The Company shall not be required to issue any shares of Common Stock in
settlement of RSUs granted under this Agreement if the issuance of such shares
shall constitute a violation of any provision of any applicable law or
regulation of any governmental authority. The Company shall have no duty or
obligation beyond those imposed by applicable securities laws generally to
affirmatively disclose to the Participant or a Representative, and the
Participant or Representative shall have no right to be advised of, any material
non-public information regarding the Company or an Affiliate at any time prior
to, upon or in connection with the issuance of the shares of Common Stock in
settlement of the Participant’s RSU Award.
13.
Governing Law.



This Agreement, the awards of RSUs hereunder and the issuance of Common Stock in
payment of RSUs shall be governed by, and construed and enforced in accordance
with, the laws of the State of Minnesota (other than its laws respecting choice
of law).
14.
Entire Agreement.








--------------------------------------------------------------------------------





This Agreement and the Plan constitute the entire obligation of the parties
hereto with respect to the subject matter hereof and shall supersede any prior
expressions of intent or understanding with respect to this transaction.
15.
Amendment.



Any amendment to this Agreement shall be in writing and signed on behalf of the
Company, and shall comply with the terms and conditions of the Plan.
16.
Waiver; Cumulative Rights.



The failure or delay of either party to require performance by the other party
of any provision hereof shall not affect its right to require performance of
such provision unless and until such performance has been waived in writing.
Each and every right hereunder is cumulative and may be exercised in part or in
whole from time to time.
17.
Counterparts.



This Agreement may be signed in two (2) counterparts, each of which shall be an
original, but both of which shall constitute but one and the same instrument.
18.
Headings.



The headings contained in this Agreement are for reference purposes only and
shall not affect the meaning or interpretation of this Agreement.
19.
Severability.



If for any reason any provision of this Agreement shall be determined to be
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provision hereof, and this Agreement shall be construed as if such
invalid or unenforceable provision were omitted.
20.
Successors and Assigns.



This Agreement shall inure to the benefit of and be binding upon each successor
and assign of the Company, and upon the heirs, legal representatives and
successors of the Participant.
21.
Code Section 409A.



Notwithstanding anything to the contrary in this Agreement, including Section 4,
if any amount shall be payable with respect to this Award as a result of the
Participant’s “separation from service” at such time as the Participant is a
“specified employee” (as those terms are defined in regulations promulgated
under Code Section 409A) and such amount is subject to the provisions of Code
Section 409A, then no payment shall be made, except as permitted under Code
Section 409A, prior to the first day of the seventh calendar month beginning
after the Participant’s separation from service (or the date of Participant’s
earlier death), or as soon as administratively practicable thereafter.
Participant shall not have the right to designate the timing of settlement of
the RSUs. If the thirty-day settlement period spans two different calendar
years, settlement shall occur during the later calendar year.
[Signature Page Follows]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and the Participant has hereunto set his
hand, all as of the day and year first above written.
REGIS CORPORATION
By:__________________________________________________
Name:________________________________________________
Title:_________________________________________________
PARTICIPANT:
_____________________________________________________
[Name]







